Name: 78/254/EEC: Commission Decision of 13 February 1978 on the implementation of the reform of agricultural structures in Italy (region of Basilicata) pursuant to Directives 72/159/EEC, 72/160/EEC and 75/268/EEC (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  economic policy;  agricultural policy; NA;  Europe
 Date Published: 1978-03-11

 Avis juridique important|31978D025478/254/EEC: Commission Decision of 13 February 1978 on the implementation of the reform of agricultural structures in Italy (region of Basilicata) pursuant to Directives 72/159/EEC, 72/160/EEC and 75/268/EEC (Only the Italian text is authentic) Official Journal L 069 , 11/03/1978 P. 0027 - 0028COMMISSION DECISION of 13 February 1978 on the implementation of the reform of agricultural structures in Italy (region of Basilicata) pursuant to Directives 72/159/EEC, 72/160/EEC and 75/268/EEC (Only the Italian text is authentic) (78/254/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), and in particular Article 18 (3) thereof, Having regard to Council Directive 72/160/EEC of 17 April 1972 concerning measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purposes of structural improvement (2), and in particular Article 9 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (3), and in particular Article 13 thereof, Whereas on 12 October 1977 the Government of Italy notified administrative provisions of the region of Basilicata implementing Council Directives 72/159/EEC, 72/160/EEC and 75/268/EEC on the reform of agricultural structures and national laws No 153 of 9 May 1975 and No 352 of 10 May 1976; Whereas under Article 18 (3) of Directive 72/159/EEC, Article 9 (3) of Directive 72/160/EEC and Article 13 of Directive 75/268/EEC the Commission has to decide whether, having regard to the abovementioned provisions of the region of Basilicata, the existing Italian provisions implementing Directives 72/159/EEC, 72/160/EEC and Titles III and IV of Directive 75/268/EEC, which are the subject of Commission Decisions 76/480/EEC of 13 April 1976 (4) and 76/964/EEC of 7 December 1976 (5), continue to satisfy the conditions for financial contribution by the Community and whether the said law satisfies the conditions for financial contribution by the Community to the measures defined in Title II of Directive 72/268/EEC; Whereas the said administrative provisions of the region of Basilicata are consistent with the conditions and aims of Directive 72/159/EEC, 72/160/EEC and 75/268/EEC; Whereas this Decision is in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The existing Italian provisions implementing Directives 72/159/EEC, 72/160/EEC and Titles III and IV of Directive 75/268/EEC, having regard to the (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 96, 23.4.1972, p. 9. (3)OJ No L 128, 19.5.1975, p. 1. (4)OJ No L 138, 26.5.1976, p. 14. (5)OJ No L 364, 31.12.1976, p. 62. administrative provisions of the region of Basilicata notified on 12 October 1977, continue to satisfy the conditions for financial contribution by the Community to the common measures referred to in Article 15 of Directive 72/159/EEC, Article 6 of Directive 72/160/EEC and Article 13 of Directive 75/268/EEC. Article 2 The administrative provisions of the region of Basilicata notified on 12 October 1977 satisfy the conditions for financial contribution by the Community to the common measures referred to in Article 13 of Directive 75/268/EEC. Article 3 This Decision is addressed to the Italian Republic. Done at Brussels, 13 February 1978. For the Commission Finn GUNDELACH Vice-President